Case
 Case1:18-cv-00690-WES-PAS
       1:12-bk-12104 Doc 25 Document   24-1 Filed
                             Filed 11/08/12       01/31/20
                                             Entered         Page
                                                       11/08/12    1 of 4 PageID
                                                                15:27:49         #: 444
                                                                           Desc Main
                             Document      Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF RHODE ISLAND


  In re:

        RAYMOND BRADBURY                                   BK No. 12-12104
        HEATHER BRADBURY
                  Debtor(s)                                Chapter 13


                        ORDER CONFIRMING CHAPTER 13 PLAN

        The Debtor(s) filed a Chapter 13 Plan (The “Plan”) on July
  10, 2012. Debtor(s) filed a Certificate of Service on July 10,
  2012, reflecting that the Plan and any applicable motions were
  served on all creditors and parties-in-interest. No objections
  to the confirmation of the plan or motions were filed, or all
  objections     were    overruled    by   the   Court    or   resolved    by   the
  parties.     Upon consideration of the foregoing, the Court hereby
  orders the following:

  1.    The Plan is confirmed.         The term of the Plan is 60 months.

  2.    The motion to modify the second mortgage secured claim of
        Ocwen Loan Servicing is granted. Notwithstanding anything
        in the confirmed Chapter 13 Plan to the contrary, the
        proposed strip-off or modification of the second mortgage
        in favor of Ocwen Loan Servicing on the Debtors’ property
        at 61 Lafayette St., W. Warwick, Rhode Island shall not be
        effective unless and until a discharge has been entered on
        the Bankruptcy Court’s Docket in the Chapter 13 case.

  3.    The motion to avoid the lien of Midland Funding recorded at
        Book 2050, Page 22-23 in the Office of Land Records in the
        Town of W. Warwick is granted.

        The motion to avoid the lien of Capital One Bank recorded
        at Book 2035, Page 189-190 in the Office of Land Records in
        the Town of W. Warwick is granted.

        The motion to avoid the lien of West Bay Recovery recorded
        at Book 2057, Page 151-152 in the Office of Land Records in
        the Town of W. Warwick is granted.
Case
 Case1:18-cv-00690-WES-PAS
       1:12-bk-12104 Doc 25 Document   24-1 Filed
                             Filed 11/08/12       01/31/20
                                             Entered         Page
                                                       11/08/12    2 of 4 PageID
                                                                15:27:49         #: 445
                                                                           Desc Main
                             Document      Page 2 of 4


        The motion to avoid the lien of Rumford Credit Services,
        Inc. recorded at Book 1674, Page 280-281 in the Office of
        Land Records in the Town of W. Warwick is granted.

  4.    The motion to assume or reject lease N/A

  5.    The employer of the Debtor, Porcelli’s Auto Body, Attn:
        Payroll Dept., 301 Providence St., W. Warwick, RI 02893,
        shall deduct from the wages of the Debtor and forward to
        the Office of the Standing Chapter 13 Trustee, P.O. Box
        2561, Providence, Rhode Island 02906, the sum of $865.00
        per month for 60 months.

  6.    The effective date of confirmation of the Plan is October
        3, 2012.

  7.    The disbursements to be made by the Chapter 13 Trustee
        pursuant to the confirmed Plan are set forth on the
        attached summary which is incorporated herein by reference.

  8.    Unless otherwise ordered by the Court, all property of the
        estate as defined in 11 U.S.C. §§ 541 and 1306, including,
        but not limited to any appreciation in the value of real
        property owned by the Debtor(s) as of the commencement of
        the case, shall remain property of the estate during the
        term of the Plan and shall vest in the Debtor(s) only upon
        closing of the case.    All property of the estate shall
        remain within the exclusive jurisdiction of the Bankruptcy
        Court.

  9.    The Debtor(s) shall not transfer, sell, encumber,                         or
         otherwise alienate property of the estate other than                     in
         accordance with the confirmed Plan or other order of                    the
         Bankruptcy Court.    The Debtor shall be responsible                    for
         preserving and protecting all property of the estate.

  10.   The Court may, from time to time during the period of the
        Plan, increase or reduce the amount of the payments
        provided by the Plan, where it shall be made to appear at a
        hearing upon such notice as the Court may designate, that
        the circumstances so warrant or so require.

  11.   The Debtor shall inform the Trustee of any increase he/she
        receives in salary or in income.

  12.   The Trustee shall pay the remaining balance due                     to   any
        creditor when that balance due is $25.00 or less.
Case
 Case1:18-cv-00690-WES-PAS
       1:12-bk-12104 Doc 25 Document   24-1 Filed
                             Filed 11/08/12       01/31/20
                                             Entered         Page
                                                       11/08/12    3 of 4 PageID
                                                                15:27:49         #: 446
                                                                           Desc Main
                             Document      Page 3 of 4


  13.   Under 11 U.S.C. § 1325(a)(8) and § 1328(a), if the Debtor
        owes domestic support obligations, whether owed at the time
        of filing or incurred during the pendency of the bankruptcy
        case, the Debtor must file a certification with the Chapter
        13 Trustee stating that all such payments due under the
        plan have been paid before a discharge order may enter.

  14.   Upon completion of the plan, discharge shall enter unless:
        (a) after motion and hearing the Court determines that the
        Debtor is not entitled to one pursuant to 11 U.S.C. §
        1328(h), or; (b) the    Debtor is otherwise not entitled to
        one pursuant to 11 U.S.C. § 1328.

  15.   The plan meets all of the requirements set forth in 11
        U.S.C. § 1325(a).

  16.   This order is effective for the plan confirmed on October
        3, 2012 as well as any amended plan approved by the Court,
        post confirmation, upon the entry of an order granting a
        Motion to Approve a post confirmation plan, unless a new
        order is deemed necessary.



                                        _____________________________
                                        Diane Finkle
                                        United States Bankruptcy Judge
                                        District of Rhode Island

                                   CERTIFICATION

       I hereby certify that a copy of the within Order Confirming
  Chapter 13 Plan was mailed, postage prepaid, to Mr. & Mrs.
  Raymond Bradbury, 61 Lafayette St., W. Warwick, RI 02893 and
  electronically    mailed   to    Robert   Jacquard,   Esq.    at
  bjacquard@gmail.com on October 16, 2012.

                                        /s/ Martha Hunt
Case
 Case1:18-cv-00690-WES-PAS
       1:12-bk-12104 Doc 25 Document   24-1 Filed
                             Filed 11/08/12       01/31/20
                                             Entered         Page
                                                       11/08/12    4 of 4 PageID
                                                                15:27:49         #: 447
                                                                           Desc Main
                             Document      Page 4 of 4


  In re:      Raymond & Heather Bradbury                   BK-12-12104

           SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN

  A.   DOMESTIC SUPPORT OBLIGATION CLAIMS

       None

  B.   ADMINISTRATIVE CLAIMS

       Attorney’s fees due to Robert Jacquard, Esq. in the amount of
       $3,500.00 shall be paid first.

  C.   PRIORITY CLAIMS

       None

  D.   SECURED CLAIMS

       Ocwen Loan Servicing will be paid its first mortgage pre-
       petition arrearage in the approximate amount of $38,976.00
       next.

       The debtor(s) shall be responsible for the ongoing monthly
       first mortgage payments to Ocwen Loan Servicing.

  E.   UNSECURED CLAIMS

       All unsecured creditors shall receive not less than 7% of the
       amount of their claims duly proved and allowed by the Court.

  F.   OTHER PERTINENT PROVISIONS

       None
